Case: 19-30373      Document: 00515298733        Page: 1     Date Filed: 02/05/2020




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                   No. 19-30373
                                                                                 Fifth Circuit

                                                                               FILED
                                 Summary Calendar                       February 5, 2020
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,
versus

AZIZI ANSARI,

                                                Defendant−Appellant.



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                                No. 2:07-CR-337-1




Before SMITH, COSTA, and HO, Circuit Judges.
PER CURIAM: *

      Azizi Ansari, federal prisoner #30027-086, moves to proceed in forma
pauperis (“IFP”) on appeal from the order denying his motion to reconsider the
denial of his 18 U.S.C. § 3582(c)(2) motion. Ansari filed the § 3582(c)(2) motion
seeking to have his 240-month sentence for conspiracy to possess with intent



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 19-30373     Document: 00515298733      Page: 2    Date Filed: 02/05/2020


                                  No. 19-30373

to distribute MDMA (ecstasy) reduced per Amendments 591, 599, and 742 to
the Sentencing Guidelines. The district court denied Ansari’s IFP motion on
the basis that any appeal would be frivolous.

       To proceed IFP, a litigant must show that he is economically eligible and
that his appeal is taken in good faith, that is, he will raise a nonfrivolous issue.
Carson v. Polly, 689 F.2d 562, 586 (5th Cir. 1982). This court’s inquiry into
good faith “is limited to whether the appeal involves legal points arguable on
their merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220
(5th Cir. 1983) (internal quotation marks and citations omitted).

      Section 3582(c)(2) permits the district court to modify a sentence “in the
case of a defendant who has been sentenced to a term of imprisonment based
on a sentencing range that has subsequently been lowered by the Sentencing
Commission,” but only if the modification is consistent with the guidelines pol-
icy statements. § 3582(c)(2). A defendant is eligible for a sentence reduction
if the guideline range originally applicable to him has been lowered as a result
of an amendment to the Guidelines. See U.S.S.G. § 1B1.10(a)(1). Because
Ansari was sentenced after the effective date of Amendments 591 and 599, he
has failed to show that his term of imprisonment was based on a sentencing
range that has been subsequently lowered. Thus, he is not eligible for a reduc-
tion under § 3582(c)(2). See § 1B1.10(a)(1); United States v. Doublin, 572 F.3d
235, 237 (5th Cir. 2009). Ansari has abandoned his argument that he is enti-
tled to a reduction based on Amendment 742.                 See Yohey v. Collins,
985 F.2d 222, 224−25 (5th Cir. 1993).

      Accordingly, Ansari has not shown that his proposed appeal raises a
nonfrivolous issue. The request for leave to proceed IFP is therefore DENIED,
and his appeal is DISMISSED as frivolous. See Baugh v. Taylor, 117 F.3d 197,
202 n.24 (5th Cir. 1997); Howard, 707 F.2d at 219-20; 5TH CIR. R. 42.2.


                                         2